DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 05/16/2022 have been entered. Claims 1-15 are pending in the application.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered.
Applicant argues that “Lefavour shows a battery-powered hydraulic tool in which, as described in paragraphs [0056]-[0058] of Lefavour, the motor current is monitored and detected when the pressure relief valve opens. In this case, however, the state of the pressure relief valve is not directly monitored by means of a sensor, as claimed in pending independent claim 1, but at most indirectly by monitoring the current drop and thus the pressing pressure, from which only indirectly an opening of the pressure relief valve can be concluded.”
In response, this argument is not persuasive. Nothing in either of the independent claims requires directly monitoring the state of the pressure-relief valve, as applicant alleges. Therefore, because Lefavour discloses indirectly monitoring a state of a pressure-relief valve, Lefavour reads on the independent claims as set forth in the Non-Final Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lefavour et al. (US 2006/0156786 A1).
Regarding claim 1: Lefavour discloses a pressing tool for pressing work-pieces, comprising:
a hydraulic pump (16, figs. 1, 3) for conveying a hydraulic fluid;
an electric motor (18, figs. 1-2) for driving the hydraulic pump;
a working cylinder (26) which is hydraulically connected to an outlet of the hydraulic pump (see fig. 3);
a pressure-relief valve (62) which is hydraulically connected to the outlet of the hydraulic pump and which opens at a certain predefined pressure of the hydraulic fluid (¶ [0056]);
an electronic control (24, figs. 1-2) for controlling the electric motor; and
a sensor which monitors the state of the pressure-relief valve and emits a signal which describes the state of the pressure-relief valve to the electronic control (¶¶ [0057], [0058], “system for sensing when the poppet valve 62 opens”, “when the poppet valve 62 opens, resistance to rotation of the motor 18 is reduced”, and “the controller 24 is adapted to sense a current drop of electricity to the motor 18” due to the reduced resistance to rotation).
Regarding claim 11: Lefavour discloses a method of operating a pressing tool for pressing a work-piece, comprising:
driving a hydraulic pump (16, figs. 1, 3) by means of an electric motor (18);
conveying a hydraulic fluid by means of the hydraulic pump (¶ [0021]);
opening a pressure-relief valve (62) which is hydraulically connected to the outlet of the hydraulic pump at a certain predefined pressure of the hydraulic fluid (¶ [0056]);
monitoring the state of the pressure-relief valve by means of a sensor (¶ [0057], “system for sensing when the poppet valve 62 opens”);
emitting a signal to an electronic control, wherein the signal describes the state of the pressure-relief valve (¶¶ [0057], [0058], “system for sensing when the poppet valve 62 opens”, “when the poppet valve 62 opens, resistance to rotation of the motor 18 is reduced”, and “the controller 24 is adapted to sense a current drop of electricity to the motor 18” due to the reduced resistance to rotation); and
controlling the electric motor by means of the electronic control based on the signal (¶ [0058], “When this current drop occurs, the controller 24 is adapted to automatically deactivate the motor 18 for a predetermined period of time”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Dickert et al. (US 2016/0332358 A1). 
Regarding claim 2, which depends on claim 1: Lefavour does not explicitly disclose that the pressure-relief valve comprises a movable valve piston which is preloaded against a valve seat by means of a spring.
However, Dickert teaches a pressing tool (actuator 70, figs. 1-3) for actuating a work end (16) of a PEX expanding tool. The pressing tool comprising a pressure-relief valve (350, figs. 14a, 17) having a movable valve piston (poppet 358) which is preloaded against a valve seat by means of a spring (see fig. 17 and ¶ [0065]; note that the spring is labeled “380” in the figure but “356” in the text).
Therefore, because the pressure-relief valve of Lefavour and the pressure-relief valve of Dickert are both of the poppet valve type, then it would have been obvious to the skilled artisan before the effective filing date of the claimed invention that the poppet valve of Lefavour would comprise a movable valve piston which is preloaded against a valve seat by means of a spring, as taught by Dickert.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Sneath (US 2005/0005672 A1).
Regarding claim 3, which depends on claim 1: Lefavour is silent regarding the sensor comprising a magnetic sensor which is influenced by a magnet at the pressure-relief valve.
However, Sneath teaches a pressing tool comprising a pressure-relief valve (164) having a magnetic sensor (magnet/indicator 166) which is influenced by a magnet (165) at the pressure-relief valve, thereby providing a visible indication to an operator that a correct crimp has been achieved (¶¶ [0089], [0105]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure-relief valve of Lefavour with that of Sneath having a magnetic sensor which is influenced by a magnet at the pressure-relief valve, thereby providing a visible indication to an operator that a correct pressing action has been achieved, as taught by Sneath.
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Sneath, and further in view of Furui et al. (US 2014/0159920 A1).
Regarding claims 4-5, which depend on claim 3: the modification of Lefavour in claim 3 does not explicitly teach that the magnetic sensor comprises a hall effect sensor or a reed switch. However, it is clear from applicant’s disclosure that the type of magnetic sensor selected for use is not critical, as applicant teaches that any can be used, and applicant does not teach that the use of a particular magnetic sensor produces a new or unexpected result.
Furui teaches the use of a reed switch or hall effect sensor with power tools (¶ [0182]).
Therefore, because hall effect sensors and reed switches are both known types of magnetic sensors in the power tool art, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any one of a hall effect sensor or reed switch as the magnetic sensor for Lefavour’s pressing tool, as taught by Furui, because the selection of a known type of magnetic sensor for a particular purpose requires only routine skill in the art.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Sneath, and further in view of Giardino (US 2003/0102140 A1).
Regarding claim 6, which depend on claim 3: the modification of Lefavour in claim 3 does not explicitly teach that the magnetic sensor comprises an inductive sensor. However, it is clear from applicant’s disclosure that the type of magnetic sensor selected for use is not critical, as applicant teaches that any can be used, and applicant does not teach that the use of a particular magnetic sensor produces a new or unexpected result.
Giardino teaches a power tool that uses inductive sensors (¶ [0058]).
Therefore, because inductive sensors are a known type of magnetic sensor in the power tool art, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select an inductive sensor as the magnetic sensor for Lefavour’s pressing tool, as taught by Giardino, because the selection of a known type of magnetic sensor for a particular purpose requires only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Dickert, and further in view of Edelmann et al. (WO 2011/042008 A1).
Regarding claim 7, which depends on claim 2: the modification of Lefavour in claim 2 is silent regarding the valve piston comprising a permanent magnet.
However, Edelmann teaches a hydraulic pump having a valve (94, fig. 3) with a valve piston comprising a permanent magnet for pulling or pressing the valve piston into an end position so that the valve piston does not assume any intermediate positions, i.e., the valve moves directly to the fully open or fully closed position (¶ [0015]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour’s valve piston with a permanent magnet, thereby ensuring that the valve moves directly to either of the fully open or fully closed positions, as taught by Edelmann, thereby increasing time efficiency.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Novartec, LTD (EP 0941812 A1).
Regarding claim 8, which depends on claim 1: Lefavour is silent regarding the sensor comprising an optical sensor.
However, Novartec teaches using an optical sensor such as a laser interference or laser diffusion distance sensor to determine the position of a piston (¶ [0017]). And Lefavour is concerned with knowing the position of the valve piston which indicates whether the pressure-relief valve (62) is opened or closed (¶ [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lefavour’s sensor with an optical sensor for determining the position of the valve piston, as taught by Novartec, since the substitution would result in the predictable use of a known type of sensor for determining the position of a piston (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Goldbach et al. (EP 1,230,998 A2).
Regarding claim 9, which depends on claim 1: Lefavour is silent regarding the sensor comprising an electric switch.
However, Goldbach is in the same field of endeavor and teaches the use of an electric switch (see fig. 1, current sensor 16 with circuit breaker 14) to monitor current consumption and current drop after a pressure relief valve (9) opens and switching off a motor of the tool when the pressure-relief valve opens (abstract, last three lines; ¶¶ [0012], [0022]; claim 3, sections “a)” and “c3)”). This process is similar to the operation of Lefavour (¶¶ [0057], [0058], “system for sensing when the poppet valve 62 opens”, “when the poppet valve 62 opens, resistance to rotation of the motor 18 is reduced”, “the controller 24 is adapted to sense a current drop of electricity to the motor 18” due to the reduced resistance to rotation, and “When this current drop occurs, the controller 24 is adapted to automatically deactivate the motor 18 for a predetermined period of time”).
Therefore, because the sensor of Lefavour and the electric switch of Goldbach are used for the same purpose of monitoring the state of a pressure-relief valve and emitting a signal to a controller, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lefavour’s sensor with an electronic switch, as taught by Goldbach, since the substitution would result in the predictable use of a known type of sensor for monitoring a pressure-relief valve (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Sauerbrier et al. (US 2021/0252316 A1).
Regarding claim 10, which depends on claim 1: Lefavour is silent regarding the electric motor being a brushless DC motor.
However, Sauerbrier teaches a power tool comprising a brushless DC motor, thereby allowing the rotation speed of the motor to be controlled (¶ [0060]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lefavour’s electric motor with a brushless DC motor, thereby allowing the rotation speed of the motor to be controlled, as taught by Sauerbrier, which provides more robust control of the pressing tool in general.
	Claims 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Lefavour, in view of Skinner et al. (US 2018/0093319 A1).
	Regarding claim 12, which depends on claim 11: Lefavour is silent regarding determining the distance between a movable part (e.g., valve piston) of the pressure-relief valve and a part that is fixed with respect to the pressing tool by the sensor.
	However, Skinner is in the same field of endeavor and teaches a distance sensor for determining a linear displacement of a moveable piston (¶ [0005]). Note that Lefavour is concerned with determining when the pressure-relief valve is open or closed (¶ [0057]), i.e., determining the displacement of the valve piston, and examiner contends that the distance sensor of Skinner would be effective and efficient in making said determination.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lefavour’s sensor with a distance sensor for determining the distance between the valve piston and a part that is fixed with respect to the pressing tool, as taught by Skinner, since the substitution would result in the predictable use of a known type of sensor used for determining the position of a piston (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Regarding claim 13, which depends on claim 12: the modification of Lefavour in claim 12 teaches the step of determining the distance takes place using one of an optical sensor, and a magnetic sensor such as a hall effect sensor (¶ [0044] of Skinner).
	Regarding claim 14, which depends on claim 11: Lefavour discloses the sensor may detect both the closed and the open state of the pressure-relief valve (¶¶ [0057], [0058]). The sensing system of Lefavour would know/detect that the pressure-relief valve is in the closed state when there is no detected drop in current.
Regarding claim 15, which depends on claim 12: the modification of Lefavour in claim 12 teaches the sensor continuously detects the distance between the movable part of the pressure-relief valve and the part that is fixed with respect to the pressing tool (¶ [0048] of Skinner).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753